 

Exhibit 10.57

 

[tlogo_ex10-57.jpg]

 

March 15, 2015

 

Thai Jewelry Manufacturer Co., LTD

620/74-75 Sathupradit Rd.

Soi 44, Yannawa

Bangkok 10120, Thailand

 

Dear Sirs,

 

As you know, in April 2014, we closed a transaction with Judith Ripka and the
Judith Ripka Companies and their affiliates and successors (collectively
“Ripka”) concerning the purchase of the intellectual property (including all
trademarks and copyrights, name, image, likeness, business processes, trade
secrets, designs, molds, and materials), and all license agreements and/or other
agreements and rights related to the foregoing (the “Assets”) of Ripka and the
potential engagement of certain of their personnel.

 

It is our understanding that Thai Jewelry Manufacturer Co., LTD and its
subsidiaries, affiliates, principals, officers, successors and assigns
(collectively “you” or “Thai”) have provided Ripka with significant trade
credit, and that you are due certain monies from Ripka, which you allege to be
in excess of $5.9 million. We have no way of knowing what the full scope of
these monies are or what, if any, other obligations (the “Obligations”) may be
due to you from Ripka, all of which are held by you and have not been assigned
to any other party.

 

As discussed, neither our company Xcel Brands, Inc. nor our acquiring entity JR
Licensing, LLC nor any of our affiliates including but not limited to IM Brands,
LLC, IMNY Retail Management, LLC, IMNY Store 1, LLC, IMNY Store – 1 – GA, LLC,
IMNY E-Store USA, LLC, nor any of our officers, members or employees (the
“Acquirers”) are affiliated with Ripka, and we will not assume any liabilities
or obligations of Ripka or any of its affiliates, nor will we be responsible for
the Obligations.

 

We, therefore, request that you confirm that you will not look in any way to the
Acquirers for payment of or satisfactions of any of the Obligations, nor will
you make any claims whatsoever in any jurisdiction against the Acquirers in
connection with the Obligations.

 

475 Tenth Avenue, 4th floor • new york, new york • 10018

Phone: 347-727-2474 • INFO@XCELBRANDS.COM

 

 

 

 

Xcel/Thai Release

March 15, 2015

Page 2

 

As discussed, we understand that Ripka intends to make a payment to Thai by wire
transfer in the amount of $490,000 on March 15, 2015, in accordance with the
wire instructions annexed hereto as Schedule 1, in an effort to partially
resolve the Obligations (“Cash Payment”). In addition, on or before March 15,
2015, Ripka will assign to Thai a promissory note originally issued by Xcel to
Judith Ripka, then assigned by Judith Ripka to Judith Ripka Creations, Inc, for
a value of USD 2,400,000 payable in five years from the date of issue, with no
interest accruing and in the form as set out in Schedule 2 (“Promissory Note”),
which Promissory Note shall be paid in full by to Xcel on or before March 15,
2015, by transfer to Thai by Xcel of 266,667 shares of Xcel common stock (the
“Xcel Shares”). Further, on or before March 15, 2015 Ripka will provide Thai
with a bill of sale (“Bill of Sale”) thereby transferring to Thai all right
title and interest in certain inventory referenced in Consignment Memo Dated
March 20, 2014, (STERLING SILVER JEWELRY) and Consignment Memo Dated March 20,
2014, (STONE AND PEARL INVENTORY), copies of which are annexed hereto in
Schedule 3.

 

By signing this letter, Thai acknowledges that effective upon receipt of the
Cash Payment, the Xcel Shares and the Bill of Sale, it fully and forever
unconditionally and irrevocably releases the Acquirers and their successors,
representatives, shareholders, parent companies, subsidiaries, affiliated
companies and assigns, and does hereby fully and forever discharge and agree to
hold the Acquirers harmless from and against any and all claims and causes of
action, in law or in equity, disputes, suits, debts, liens, rights, contracts,
agreements, acts, promises, liabilities, obligations, demands, damages, losses,
costs, fees (including, without limitation, those of attorneys) and expenses, of
whatsoever kind or nature, whether known or unknown, suspected or unsuspected,
which exist or may have existed between Thai and Ripka, related to the Note or
otherwise. Notwithstanding the foregoing, nothing contained herein shall be
construed or deemed to serve as a release by Thai of Judith Ripka, Ronald Berk
and/or the Judith Ripka Companies and their affiliates and successors with
regard to any and all claims and causes of action, in law or in equity,
disputes, suits, debts, liens, rights, contracts, agreements, acts, promises,
liabilities, obligations, demands, damages, losses, costs, fees (including,
without limitation, those of attorneys) and expenses, of whatsoever kind or
nature, whether known or unknown, suspected or unsuspected, which exist or may
have existed between Thai and Ripka.

 

Please acknowledge your consent on your behalf and on behalf of your affiliates
and the successors, assignors, principals, heirs and representatives of each of
the forgoing, to the release of any and all claims against Acquires for any of
the Obligations of Ripka by signing where provided for below. Thai agrees that
it will execute any further documents required to confirm the understanding
explicitly set out in this letter agreement. The Acquirers agree that Thai is
under no obligation, at any time, to execute any other documents that deviate,
in any manner whatsoever, from the understanding explicitly set out in this
letter agreement. The Acquirers and Thai agree that this letter agreement and
the subject matter thereof shall be interpreted in accordance with and governed
by the laws of the State of New York in the United States of America, without
regard to the conflict of laws principles thereof.

 

  Xcel Brands, Inc.

 

  /s/ Seth Burroughs             By:

Seth Burroughs

 

 

 

 

 

Xcel/Thai Release

March 15, 2015

Page 3

 

AGREED AND CONSENTED TO:

 

Thai Jewelry Manufacturer Co., LTD

 

/s/ Samrit Siriaramsakul         By: Samrit Siriaramsakul, Authorized Director  

 

 

